FILED IN
                                                                             12th COURT OF APPEALS
                                                                                  TYLER, TEXAS
                                                                             3/13/2015 4:00:33 PM
                                      15        00003              CR             CATHY S. LUSK
                                                                                      Clerk

                State of Texas vs. Dequisha Jackson
                     159th District Court, Angelina County                      159th

                                     2/16/15

                                                      2/16/15

                                    720




X                      Need a few more days to complete transcript

                                                                                  3/23/15

                               7




      3/13/15
                                                            W.Madison-Lindsey
    936-671-4078
                                                          Whitney Madison-Lindsey

wmadison-lindsey@angelinacounty.net
                                                                Official Court Reporter
      Art Baueriess

        P.O. Box 908

Lufkin, Texas 75902

         939-632-5090

            State of Texas




      John Reeves

        1007 Grant Street

Lufkin, Texas 75901

         936-632-1640

           Dequisha Jackson